DETAILED ACTION
Pending Claims
Claims 13-16 and 18-24 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Tojo et al. (US 2016/0289445 A1 or WO 2015/072216 A1) in view of Berardinelli (US Pat. No. 3,962,174) has been rendered moot by the cancellation of this claim.
The rejection of claims 13-16 and 18-24 under 35 U.S.C. 103 as being unpatentable over Tojo et al. (US 2016/0289445 A1 or WO 2015/072216 A1) in view of Berardinelli (US Pat. No. 3,962,174) has been overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tojo et al. (US 2016/0289445 A1 or WO 2015/072216 A1) in view of Ishii et al. (JP 2000-154307 A).  Note: all citations of Tojo et al. are directed to the equivalent US publication.
Regarding claims 13-15, 20-22, and 24, Tojo et al. disclose: (13) a thermoplastic polyester resin composition (Abstract; paragraphs 0006-0015) comprising: 
(A) a thermoplastic polyester resin (paragraphs 0016-0033 & 0154-0155), and 
(B) an epoxy compound (paragraphs 0034-0038 & 0156-0157) having an epoxy equivalent of 200 to 3,000 g/eq (paragraphs 0156-0157), 
(14) wherein the thermoplastic polyester resin (A) has a melting point higher than 200°C (paragraph 0197: melt kneading temperature of 260oC);
(15) wherein the epoxy compound (B) includes an epoxy compound having two or more epoxy groups in one molecule (paragraphs 0034-0038 & 0156-0157);
(20) wherein the thermoplastic polyester resin (A) is a resin selected from polybutylene terephthalate, polypropylene terephthalate, and polybutylene naphthalate (paragraphs 0023 & 0154);
(21) wherein the thermoplastic polyester resin (A) is a polybutylene terephthalate (paragraphs 0023 & 0154);
(22) further comprising a fiber reinforcement (E) (paragraphs 0132-0134 & 0172); and
(24) a molded article obtained by melt-molding the thermoplastic polyester resin composition (Abstract; paragraphs 0012-0013).
Tojo et al. contemplate various additives, including additional thermoplastic resins (see paragraph 0071).  These additional thermoplastic resins include phenoxy resins (see paragraph 0071).  Tojo et al. fail to explicitly disclose: (13) (C) a hydroxy group-containing resin having a 
Ishii et al. disclose a similar thermoplastic polyester resin molding composition (see Abstract; paragraphs 0010-0011).  They demonstrate that phenoxy resins having a number average molecular weight as low as 1000 (see paragraphs 0018-0021, 0133-0134 & 0156), including those featuring the claimed molecular weight range of 2,000 to 10,000 (see embracing and overlapping ranges in paragraph 0021), are recognized in the art as a suitable phenoxy resin additive for this type of molding composition.  Furthermore, the phenoxy resins in the exemplary embodiments of Ishii et al. are provided in amounts that correspond to the claimed relative amounts of (A) and (C) (see Table 1 in paragraph 0147; see also paragraph 0011 and claim 1).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the thermoplastic polyester resin composition of Tojo et al. with the instantly claimed phenoxy (hydroxyl group-containing) resin (and relative amount thereof) because: (a) Tojo et al. contemplate various additives, including additional thermoplastic resins; (b) the additional thermoplastic resins of Tojo et al. include phenoxy resins; (c) Ishii et al. disclose a similar thermoplastic polyester resin molding composition and demonstrate that phenoxy resins having a number average molecular weight as low as 1000, including those featuring the claimed molecular weight range of 2,000 to 10,000, are recognized in the art as a suitable phenoxy resin additive for this type of molding composition; (d) the phenoxy resins in the exemplary embodiments of Ishii et al. are provided in prima facie obviousness determination.
The combined teachings of Tojo et al. and Ishii et al. fail to explicitly disclose: (13) wherein the epoxy compound (B) is blended in an amount of 0.05 to 10 parts by weight with respect to 100 parts by weight in total of 70 to 99.9 parts by weight of the thermoplastic polyester resin (A) and 0.1 to 30 parts by weight of the hydroxy group-containing resin (C); and (22) a fiber reinforcement (E) in an amount of 1 to 100 parts by weight with respect to 100 parts by weight in total of the thermoplastic polyester resin (A) and the hydroxy group-containing resin (C).  Rather: Tojo et al. disclose 100 relative parts by weight of (A) (see paragraph 0015), 0.1 to 10 relative parts by weight of (B) (see paragraph 0015), and 1 to 100 relative parts by weight of (E) (see paragraph 0134).  In light of this and the relative amounts of (A) and (C) taught by Ishii et al., the skilled artisan would have expected relative amount ranges that embrace or overlap the instantly claimed amounts when combining these relative amounts and converting them to the claimed basis.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Tojo et al. and Ishii et al. with the instantly claimed relative amounts of (A), (B), (C), and (E) because: (a) Tojo et al. disclose 100 relative parts by weight of (A), 0.1 to 10 relative parts by weight of (B), and 1 to 100 relative parts by weight of (E); (b) in light of this and the relative amounts of (A) and (C) taught by Ishii et al., the skilled artisan would have prima facie case of obviousness exists.
Regarding claim 16, the combined teachings of Tojo et al. and Ishii et al. are as set forth above and incorporated herein.  The supporting teachings of Ishii et al. fail to explicitly disclose that their phenoxy resin has: (16) a hydroxy group value of 3 to 20 eq/kg.  However, the skilled artisan would have expected the phenoxy resin of Ishii et al. to embrace materials satisfying this property because the phenoxy resin of Ishii et al. satisfies the instantly claimed molecular weight range.
Therefore, the skilled artisan would have expected the composition resulting from the combined teachings of Tojo et al. and Ishii et al. to obviously embrace embodiments satisfying the instantly claimed hydroxyl group value of (C) (3 to 20 eq/kg) because: (a) the phenoxy resin of Ishii et al. satisfies all of the material/chemical limitations of the instantly claimed component (C); and (b) the phenoxy resin of Ishii et al. satisfies the instantly claimed molecular weight range.
Regarding claim 23, the combined teachings of Tojo et al. and Ishii et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (23) wherein the tensile strength retention after a 1/8 inch test piece molded in accordance with ASTM D638 (2005) is exposed to an atmosphere at a temperature of 190°C for 500 hours, as calculated by the equation: tensile strength retention (%) = (tensile strength after exposure / tensile strength before exposure) x 100, is 75% or more, and the tensile strength retention after a 1/8 inch test piece molded according to ASTM D638 (2005) is exposed to an atmosphere with a relative humidity of 100% and at a (and amounts thereof) of the claimed invention.
Therefore, the skilled artisan would have expected the composition resulting from the combined teachings of Tojo et al. and Ishii et al. to obviously embrace embodiments capable of satisfying the instantly claimed property because: the composition resulting from the combined teachings of Tojo et al. and Ishii et al. obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Regarding claims 18 and 19, the combined teachings of Tojo et al. and Ishii et al. are as set forth above and incorporated herein.  They fail to explicitly disclose a composition: (18) further comprising a phosphorus compound (D) represented by general formula (1)

    PNG
    media_image1.png
    167
    342
    media_image1.png
    Greyscale

(see claim for variable details) in an amount of 0.01 to 1 part by weight with respect to 100 parts by weight in total of the thermoplastic polyester resin (A) and the hydroxy group-containing resin (C); and (19) wherein the phosphorus compound (D) represented by general formula (1) is a metal salt of phosphonic acid or a metal salt of phosphinic acid.  Rather, the primary teachings of Tojo et al. contemplate the use of a phosphorus-based flame retardant (see paragraphs 0105-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Tojo et al. and Ishii et al. with the instantly claimed component (D) (and amounts thereof) because: (a) the primary teachings of Tojo et al. contemplate the use of a phosphorus-based flame retardant; (b) the phosphorus-based flame retardants of Tojo et al. include metal phosphinates; and (c) the phosphorus-based flame retardants of Tojo et al. are added in amounts as low as 1 part by weight per 100 parts by weight of (A).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 11, 2022